 
EXHIBIT 10.2
 
WARRANT
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
 

 
Void after
 
January 30, 2011

 
WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
This Warrant is issued to Remington Partners, Inc. A California Corporation
(“Holder”) by Debut Broadcasting Corporation, Inc., a Nevada corporation (the
“Company”), pursuant to the terms of the Promissory Note dated January 21, 2008
(the “Note”) by and between Company and Holder.
 
1. Purchase of Shares. Subject to the terms and conditions hereinafter set
forth, the holder of this Warrant is entitled, upon surrender of this Warrant at
the principal office of the Company (or at such other place as the Company shall
notify the holder hereof in writing), to purchase from the Company Sixty Two
Thousand, Five Hundred (62,500) shares of Common Stock of the Company,
exercisable pursuant to Section 2 of this Warrant. The shares of Common Stock
issuable pursuant to this Section 1 (the “Shares”) shall also be subject to
adjustment pursuant to Section 8 hereof.
 
2. Purchase Price. The purchase price for the Shares shall be One Dollar ($1.00)
per share, subject to adjustment pursuant to Section 8 hereof (such price, as
adjusted from time to time, is herein referred to as the “Exercise Price”).
 
3. Exercise Period. This Warrant is exercisable at the earlier of any time
before January 30, 2011, or upon sale of the Company, sale of substantially all
of the assets of the Company, or a merger or consolidation of the Company with
any other person, corporation or entity, that involves a “Change in Control.”
There is a “Change in Control” if, as result of a merger, consolidation or sale
of assets, the holders of the Company’s voting securities prior to the change,
end up holding less than fifty percent (50%) of the total voting power
represented by the voting securities of the surviving or successor corporation
after the change.

1

--------------------------------------------------------------------------------


 
4. Method of Exercise. While this Warrant remains outstanding and exercisable in
accordance with Section 3 above, the holder may exercise, in whole or in part,
the purchase rights evidenced hereby. Such exercise shall be effected by:
 
(a) the surrender of the Warrant, together with a duly executed copy of the form
of subscription attached hereto, to the Secretary of the Company at its
principal offices; and
 
(b) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
5. Net Exercise. In lieu of cash exercising this Warrant, the holder of this
Warrant may elect to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant at the principal
office of the Company together with notice of such election, in which event the
Company shall issue to the holder hereof a number of Shares computed using the
following formula:
 


X   =   Y (A-B) /A
 

Where
X --
The number of shares of Common Stock to be issued to the holder of this Warrant.
       
Y -- 
The number of shares of Common Stock purchasable under this Warrant.
       
A --
The fair market value of one share of the Company’s Common Stock.
       
B --
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Paragraph 5, the fair market value of the Common Stock, if
publicly traded, shall be the five day average of the reported closing price
each day of the Shares for the five days immediately preceding the exercise of
this Warrant. If the Shares are not publicly traded, their fair market value
shall be the price per share that the Company could obtain from a willing buyer
for shares of Common Stock sold by the Company from authorized but unissued
shares, as such prices shall be determined by reference to the most recent sale
or issuance by the Company of Common Stock.

2

--------------------------------------------------------------------------------


 
6. Certificates for Shares. Upon the exercise of the purchase rights evidenced
by this Warrant, the Company shall issue one or more certificates for the number
of Shares so purchased, as directed by Creditor, as soon as practicable
thereafter, and in any event within thirty (30) days of the delivery of the
subscription notice.
 
7. Issuance of Shares; Covenants of Company. The Company covenants that the
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof.
 
8. Adjustment of Exercise Price and Number of Shares. The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its Common Stock, by
split-up or otherwise, or combine its Common Stock, or issue additional shares
of its Common Stock as a dividend with respect to any shares of its Common
Stock, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a combination. Appropriate
adjustments shall also be made to the purchase price payable per share, but the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant (as adjusted) shall remain the same. Any adjustment under
this Section 8(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective, or as of the record date of
such dividend, or in the event that no record date is fixed, upon the making of
such dividend.
 
(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 8(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the holder of this Warrant, so that the holder of this
Warrant shall have the right at any time prior to the expiration of this Warrant
to purchase, at a total price equal to that payable upon the exercise of this
Warrant, the kind and amount of shares of stock and other securities and
property receivable in connection with such reclassification, reorganization, or
change by a holder of the same number of shares of Common Stock as were
purchasable by the holder of this Warrant immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the holder
of this Warrant so that the provisions hereof shall thereafter be applicable
with respect to any shares of stock or other securities and property deliverable
upon exercise hereof, and appropriate adjustments shall be made to the purchase
price per share payable hereunder, provided the aggregate purchase price shall
remain the same.

3

--------------------------------------------------------------------------------


 
(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Warrant Price, the Company shall promptly notify the holder of such event and of
the number of shares of Common Stock or other securities or property thereafter
purchasable upon exercise of this Warrant.
 
9. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Warrant Price then in effect.
 
10. No Stockholder Rights. Prior to exercise of this Warrant, the holder shall
not be entitled to any rights of a shareholder with respect to the Shares,
including (without limitation) the right to vote such Shares, receive dividends
or other distributions thereon, exercise preemptive rights or be notified of
shareholder meetings, and such holder shall not be entitled to any notice or
other communication concerning the business or affairs of the Company.
 
11. Successors and Assigns. The terms and provisions of this Warrant and the
Purchase Note shall inure to the benefit of, and be binding upon, the Company
and the holders hereof and their respective successors and assigns.
 
12. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the holder of this Warrant. Any waiver or amendment
effected in accordance with this Section shall be binding upon each holder of
any Shares purchased under this Warrant at the time outstanding (including
securities into which such Shares have been converted), each future holder of
all such Shares, and the Company.

4

--------------------------------------------------------------------------------


 
13 Governing Law. This Warrant shall be governed by the laws of the State of
California as applied to Notes among California residents made and to be
performed entirely within the State of California.
 
Date: January 20, 2008
 

      DEBUT BROADCASTING CORPORATION, INC.,       a Nevada corporation          
            By: Steven Ludwig                              

 
5

--------------------------------------------------------------------------------


 
SUBSCRIPTION
 
 
DEBUT BROADCASTING CORPORATION, Inc.
Attention: Corporate Secretary
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant to Purchase Shares of Common Stock of DEBUT BROADCASTING CORPORATION,
INC., the number of Shares of Common Stock of the corporation, Inc. set forth
below.
 
Payment of the exercise price per share required under such Warrant accompanies
this Subscription.
 

        
By:
 
Title:


 
 

Number of Shares being exercised:  

 
 
 

Name in which shares should be registered:  

   
6

--------------------------------------------------------------------------------


 